DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 is being considered by the examiner.

Claim Objections
Claims 9 & 17 are objected to because of the following informalities:  
As to claim 9, the claim recites “a display device comprising”, which appears to be a typographical error.  Examiner suggests changing “a display device comprising” to “a display device comprising:”.
As to claim 17, the claim recites “method comprises”, which appears to be a typographical error.  Examiner suggests changing “method comprises” to “method comprises:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien et al. (US 20170330520).
	As to claim 1, Tien discloses a driving method for a display panel [abstract], wherein the display panel comprises a display array (pixel array pa) [fig. 1 & para. 21], the display array comprises pixels arranged in an array (pixel array pa comprising a plurality of pixels in an array) [figs. 1-2a & para. 21], rows formed by first pixels (first pixels formed by sub-pixel p1, sub-pixel p2, sub-pixel p3, & sub-pixel p4) [figs. 1-2a] and rows formed by second pixels (second pixels formed by sub-pixel p5, sub-pixel p6, sub-pixel p7, & sub-pixel p8) [figs. 1-2a & para. 22] are alternately disposed in a column direction [fig. 1];
wherein each of the first pixels comprises a first sub-pixel (Red sub-pixel, sub-pixel P1) [figs. 1-2a & para. 22], a second sub-pixel (Green sub-pixel, sub-pixel P2) [figs. 1-2a & para. 22], a third sub-pixel (Blue sub-pixel, sub-pixel P3) [figs. 1-2a & para. 22] and a fourth sub-pixel (White sub-pixel, sub-pixel P4) [figs. 1-2a & para. 22] arranged sequentially in a row direction [figs. 1-2a & para. 22]; 
wherein each of the second pixels comprises the third sub-pixel (Blue sub-pixel, sub-pixel P5) [figs. 1-2a & para. 22], the fourth sub-pixel (White sub-pixel, sub-pixel P6) [figs. 1-2a & para. 22], the first sub-pixel (Red sub-pixel, sub-pixel P7) [figs. 1-2a & para. 22] and the second sub-pixel (Green sub-pixel, sub-pixel P8) [figs. 1-2a & para. 22] arranged sequentially in the row direction; 
wherein with regard to the first pixels and the second pixels in a same column [fig. 1], four sub-pixels of the first pixel and four sub-pixels of the second pixel are respectively aligned in columns according to an arrangement sequence [figs. 1-2a & para. 21-22]; the driving method comprises: 
adopting drive data of a relatively high voltage (positive polarity) [fig. 6 & para. 30-31 & 33-34] and drive data of a relatively low voltage (negative polarity) [fig. 6 & para. 30-31 & 33-34] respectively for driving any adjacent two of the pixels [fig. 6 & para. 30-31 & 33-34]; and 
with four columns of the pixels as a repeater [figs. 1 & 6], adopting a first polarity arrangement drive for former two columns of adjacent pixels [fig. 6 & para. 30-31 & 33-34], and adopting a second polarity arrangement drive for other two columns of adjacent pixels [fig. 6 & para. 30-31 & 33-34]; 

wherein the second polarity arrangement drive is to perform a negative polarity drive, a positive polarity drive, a positive polarity drive and a negative polarity drive on the four sub-pixels in one of the pixels respectively [fig. 6 & para. 30-31 & 33-34].
As to claim 2, Tien disclose the driving method for a display panel according to claim 1, wherein for each of the pixels, adopting the drive data of the relatively high voltage for driving is: a drive signal input to each sub-pixel of the pixels is higher than a threshold correspondingly set for each of the sub-pixels, and is selected from a first set range (positive polarity) [fig. 6 & para. 30-31 & 33-34]; and adopting the drive data of the relatively low voltage for driving is: the drive signal input to each of the sub-pixels of the pixels is lower than a threshold correspondingly set for each of the sub-pixels, and is selected from a second set range (negative polarity) [fig. 6 & para. 30-31 & 33-34].
As to claim 3, Tien disclose the driving method for a display panel according to claim 2, wherein the threshold correspondingly set for each of the sub-pixels comprises a correspondingly input rated drive voltage value required for driving the sub-pixels to display a specific gray scale (gray-scale) [abstract & figs. 2b & 9 & para. 23, 30-31, 41, & 33-34].
As to claim 4, Tien disclose the driving method for a display panel according to claim 1, wherein the rows formed by the first pixels are in odd numbered rows, and the rows formed by the second pixels are in even numbered rows [figs. 1 & 6 & para. 30-31 & 33-34]; or the rows formed by the first pixels are in the even numbered rows, and the rows formed by the second pixels are in the odd numbered rows [figs. 1 & 6 & para. 30-31 & 33-34].
As to claim 5, Tien disclose the driving method for a display panel according to claim 1, wherein the first sub-pixel (Red sub-pixel R) [figs. 1-2a & para. 22], the second sub-pixel (Green sub-pixel G) [figs. 1-2a & para. 22], the third sub-pixel (Blue sub-pixel B) [figs. 1-2a & para. 22] and the fourth sub-pixel (White sub-pixel W) [figs. 1-2a & para. 22] each correspondingly are a red sub-pixel (Red sub-pixel R) [figs. 1-2a & para. 22], a green sub-pixel (Green sub-pixel G) [figs. 1-2a & para. 22], a blue sub-pixel (Blue sub-pixel B) [figs. 1-2a & para. 22] and a white sub-pixel (White sub-pixel W) [figs. 1-2a & para. 22].
claim 6, Tien disclose the driving method for a display panel according to claim 1, wherein in the row direction, every two of the pixels form a pixel group [figs. 1-2a & 6 & para. 30-31 & 33-34], and the drive data displaying one of the pixels is converted to the drive data of the relatively high voltage and the drive data of the relatively low voltage to drive the pixel group [fig. 6 & para. 30-31 & 33-34].
As to claim 7, Tien disclose the driving method for a display panel according to claim 1, wherein every two adjacent first pixel and second pixel form a pixel group [figs. 1-2a & 6 & para. 30-31 & 33-34], and the drive data displaying one of the pixels is converted to the drive data of the relatively high voltage and the drive data of the relatively low voltage to drive the pixel group [fig. 6 & para. 30-31 & 33-34].
As to claim 8, Tien disclose the driving method for a display panel according to claim 1, wherein the display panel is a liquid crystal panel [para. 4-6 & 35].
As to claim 9, Tien discloses a display device [abstract] comprising 
a display array (pixel array pa) [fig. 1 & para. 21], comprising pixels arranged in an array (pixel array pa comprising a plurality of pixels in an array) [figs. 1-2a & para. 21], wherein rows formed by first pixels (first pixels formed by sub-pixel p1, sub-pixel p2, sub-pixel p3, & sub-pixel p4) [figs. 1-2a] and rows formed by second pixels (second pixels formed by sub-pixel p5, sub-pixel p6, sub-pixel p7, & sub-pixel p8) [figs. 1-2a & para. 22] are alternately disposed in a column direction [fig. 1]; 
each of the first pixels comprises a first sub-pixel (Red sub-pixel, sub-pixel P1) [figs. 1-2a & para. 22], a second sub-pixel (Green sub-pixel, sub-pixel P2) [figs. 1-2a & para. 22], a third sub-pixel (Blue sub-pixel, sub-pixel P3) [figs. 1-2a & para. 22] and a fourth sub-pixel (White sub-pixel, sub-pixel P4) [figs. 1-2a & para. 22] arranged in sequence in a row direction [figs. 1-2a & para. 22]; 
each of the second pixels comprises the third sub-pixel (Blue sub-pixel, sub-pixel P5) [figs. 1-2a & para. 22], the fourth sub-pixel (White sub-pixel, sub-pixel P6) [figs. 1-2a & para. 22], the first sub-pixel (Red sub-pixel, sub-pixel P7) [figs. 1-2a & para. 22] and the second sub-pixel (Green sub-pixel, sub-pixel P8) [figs. 1-2a & para. 22] arranged in sequence in the row direction; 
with regard to the first pixels and the second pixels in a same column [fig. 1], four sub-pixels of the first pixel and the four sub-pixels of the second pixel are respectively aligned in columns according to an arrangement sequence [figs. 1-2a & 6 & para. 21-22]; and 

adopt drive data of a relatively high voltage (positive polarity) [fig. 6 & para. 30-31 & 33-34] and drive data of a relatively low voltage (negative polarity) [fig. 6 & para. 30-31 & 33-34]  respectively for driving any adjacent two of the pixels [fig. 6 & para. 30-31 & 33-34]; and 
with four columns of the pixels as a repeater [figs. 1 & 6], adopt a first polarity arrangement drive for the pixels in former two adjacent columns [fig. 6 & para. 30-31 & 33-34], and adopting a second polarity arrangement drive for the pixels in other two adjacent columns [fig. 6 & para. 30-31 & 33-34];
wherein the first polarity arrangement drive is to perform a positive polarity drive, a negative polarity drive, a negative polarity drive and a positive polarity drive on the four sub-pixels in the pixel respectively [fig. 6 & para. 30-31 & 33-34]; and 
wherein the second polarity arrangement drive is to perform a negative polarity drive, a positive polarity drive, a positive polarity drive and a negative polarity drive on the four sub-pixels in the pixel respectively [fig. 6 & para. 30-31 & 33-34].
As to claim 10, Tien disclose the driving device according to claim 9, wherein for each of the pixels, adopting the drive data of the relatively high voltage for driving is: a drive signal input to each sub-pixel of the pixels is higher than a threshold correspondingly set for each of the sub-pixels, and is selected from a first set range (positive polarity) [fig. 6 & para. 30-31 & 33-34]; and adopting the drive data of the relatively low drive voltage for driving is: the drive signal input to each of the sub-pixels of the pixels is lower than a threshold correspondingly set for each of the sub-pixels, and is selected from a second set range (negative polarity) [fig. 6 & para. 30-31 & 33-34].
As to claim 11, Tien disclose the driving device according to claim 10, wherein the threshold correspondingly set for each of the sub-pixels comprises a correspondingly input rated drive voltage value required for driving the sub-pixels to display a specific gray scale (gray-scale) [abstract & figs. 2b & 9 & para. 23, 30-31, 41, & 33-34].
As to claim 12, Tien disclose the driving device according to claim 9, wherein the first sub-pixel (Red sub-pixel R) [figs. 1-2a & para. 22], the second sub-pixel (Green sub-pixel G) [figs. 1-2a & para. 22], the third sub-pixel (Blue sub-pixel B) [figs. 1-2a & para. 22] and the fourth sub-pixel (White sub-pixel W) 
As to claim 13, Tien disclose the driving device according to claim 9, wherein in the row direction, every two of the pixels form a pixel group [figs. 1-2a & 6 & para. 30-31 & 33-34]; the drive module outputs the drive data disposed to display one of the pixels converted to the drive data of the relatively high voltage and the drive data of the relatively low voltage to drive the pixel group [fig. 6 & para. 30-31 & 33-34].
As to claim 14, Tien disclose the driving device according to claim 9, wherein every two adjacent first pixel and second pixel form a pixel group [figs. 1-2a & 6 & para. 30-31 & 33-34]; the drive module outputs the drive data disposed to display one of the pixels converted to the drive data of the relatively high voltage and the drive data of the relatively low voltage to drive the pixel group [fig. 6 & para. 30-31 & 33-34].
As to claim 15, Tien disclose the driving device according to claim 9, wherein the display array is a liquid crystal display array [para. 4-6 & 35].
As to claim 16, Tien disclose the driving device according to claim 9, wherein the rows formed by first pixels are in odd numbered rows, and the rows formed by second pixels are in even numbered rows [figs. 1 & 6 & para. 30-31 & 33-34]; or the rows formed by first pixels are in the even numbered rows, and the rows formed by the second pixels are in the odd numbered rows [figs. 1 & 6 & para. 30-31 & 33-34].
As to claim 17, Tien discloses a driving method for a display panel [abstract], wherein the display panel comprises a display array (pixel array pa) [fig. 1 & para. 21], the display array comprises pixels arranged in an array (pixel array pa comprising a plurality of pixels in an array) [figs. 1-2a & para. 21], rows formed by first pixels (first pixels formed by sub-pixel p1, sub-pixel p2, sub-pixel p3, & sub-pixel p4) [figs. 1-2a] and rows formed by second pixels (second pixels formed by sub-pixel p5, sub-pixel p6, sub-pixel p7, & sub-pixel p8) [figs. 1-2a & para. 22] are alternately disposed in a column direction [fig. 1]; 
wherein each of the first pixels comprises a red sub-pixel (Red sub-pixel, sub-pixel P1) [figs. 1-2a & para. 22], a green sub-pixel (Green sub-pixel, sub-pixel P2) [figs. 1-2a & para. 22], a blue sub-pixel 
wherein each of the second pixels comprises the blue sub-pixel (Blue sub-pixel, sub-pixel P5) [figs. 1-2a & para. 22], the white sub-pixel (White sub-pixel, sub-pixel P6) [figs. 1-2a & para. 22], the red sub-pixel (Red sub-pixel, sub-pixel P7) [figs. 1-2a & para. 22] and the green sub-pixel (Green sub-pixel, sub-pixel P8) [figs. 1-2a & para. 22] arranged sequentially in the row direction; 
wherein with regard to the first pixels and the second pixels in a same column [fig. 1], four sub-pixels of the first pixel and the four sub-pixels of the second pixel are respectively aligned in columns according to an arrangement sequence [figs. 1-2a & para. 21-22]; the driving method comprises 
adopting drive data of a relatively high voltage (positive polarity) [fig. 6 & para. 30-31 & 33-34] and drive data of a relatively low voltage (negative polarity) [fig. 6 & para. 30-31 & 33-34] respectively for driving any adjacent two of the pixels [fig. 6 & para. 30-31 & 33-34]; and 
with four columns of the pixels as a repeater [figs. 1 & 6], adopting a first polarity arrangement drive for former two columns of adjacent pixels [fig. 6 & para. 30-31 & 33-34], and adopting a second polarity arrangement drive for other two columns of adjacent pixels [fig. 6 & para. 30-31 & 33-34]; 
wherein the first polarity arrangement drive is to perform a positive polarity drive, a negative polarity drive, a negative polarity drive and a positive polarity drive on the four sub-pixels in one of the pixels respectively [fig. 6 & para. 30-31 & 33-34]; 
wherein the second polarity arrangement drive is to perform a negative polarity drive, a positive polarity drive, a positive polarity drive and a negative polarity drive on the four sub-pixels in one of the pixels respectively [fig. 6 & para. 30-31 & 33-34]; 
wherein in the row direction, every two of the pixels form a pixel group [figs. 1-2a & 6 & para. 30-31 & 33-34], and the drive data displaying one of the pixels is converted to the drive data of the relatively high voltage and the drive data of the relatively low voltage to drive the pixel group [fig. 6 & para. 30-31 & 33-34]; 
wherein the display array is a liquid crystal display array [para. 4-6 & 35].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim et al. 		(US 20160180792).
Koh et al. 		(US 20160372076).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694